Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 09/28/2020. Claims 1-10 are pending.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US20080074835A1).
Independent claim 1, Yu teaches an electronic device (Fig. 1A-4B; see [0032] e.g. 20), comprising: 
a casing (see Fig. 2, e.g. 22), having a receiving groove (see Fig. 2, see [0033] some parts of the of the housing of the computer have been removed, exposing a receiving groove or a cut  to fit e.g. 200); 
a lens module (see Fig. 2, e.g. 200), assembled to the casing in a multiple-axial manner (see Fig. 2, e.g. 200 is assembled into the housing of the computer e.g. 20 with a multiple axial movement), located in the receiving groove (see Fig. 2 for location of the groove in housing), capable of rotating in a range of -90 degrees to 90 degrees relative to the casing (see Fig. 2-3, and see [0033], the module e.g. 200 can be rotated  by the user. See Fig. 2 in the initial position facing the user either the module can rotate within  inside the range of -90 degrees or 90 degrees, when moved up or down, or also moving the display e.g. 22 meets is within the range as well), 
wherein the lens module comprises a flipping cover (Fig. 2, sides, bottom surface e.g. 220 or main body e.g. 21 acts as flipping cover when computer is closed) and a plurality of pivot assemblies (see Fig. 2, left and right side e.g. 210), the flipping cover having a pair of axis switching groove (see Fig. 3B; left side e.g. 222, and opposite right side e.g. 222), and the plurality of pivot assemblies disposed corresponding to the axis switching grooves (see Fig. 3B, e.g. plurality e.g. 210 are disposed corresponding to the axis switching grooves left/right sides e.g. 222).

Claim 2, Yu teaches invention in claim 1, wherein the lens module comprises: 
the flipping cover (Fig. 2, sides, bottom surface e.g. 220 or main body e.g. 21 acts as flipping cover when computer is closed), having a body portion (Fig. 2; e.g. bottom e.g. 220 or portions of main body e.g. 21), and a pair of securing ends (see Fig. 3B, e.g. 212a, 224), wherein the securing ends are located at two sides of the body portion (see Fig. 3A, e.g. 212a, 224, are located at two sides of body portion e.g. 220 when assembled together in Fig. 3A), and the axis switching grooves are located between the securing ends and the body portion (see Fig. 3B; left side e.g. 222, and opposite right side e.g. 222, located between e.g. 212a, 224, and bottom portion of 220); 
a lens (see Fig. 3B, and [0039], e.g. 226), disposed on the body portion (see Fig. 2-3B, e.g. 226 is disposed on bottom portion e.g. 220); and 
the plurality of pivot assemblies pivotally connected between the flipping cover and the casing in the multiple-axial manner so that the lens disposed on the body portion of the flipping cover rotates in the range of -90 degrees to 90 degrees relative to the casing (see Fig. 2-3, and see [0033], the module e.g. 200 can be rotated by the user. See Fig. 2 in the initial position facing the user either the module can rotate within  inside the range of -90 degrees or 90 degrees, when moved up or down, or also moving the display e.g. 22 meets is within the range as well).  
Claim 9, Yu teaches invention in claim 2, wherein the lens faces the casing at 0 degree and is shielded by the casing (see Figs. 2-3B, lens e.g. 226 faces the casing e.g. 21, at 0 degree when centered and is shielded when notebook closed).  
Claim 10, Yu teaches invention in claim 1, wherein the casing is a casing of a display of a notebook computer (see Fig. 2-3B, and see [0032] portable computer e.g. 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US20080074835A1) as applied to claim 2 above, and further in view of Yamakose (US20050225667A1, cited on record).
Claim 3, Yu teaches invention in claim 2, except wherein each of the pivot assemblies comprises: a securing block, disposed corresponding to one of the axis switching 2Customer No.: 31561 Docket No.: 085171-US-PA Application No.: 16/251,084 grooves; a first rotating block, located between the securing block and the securing end; a second rotating block, located between the securing block and the body portion; a first rotating shaft, pivotally connecting the first rotating block and the securing end; a second rotating shaft, pivotally connecting the securing block and the second rotating block; a third rotating shaft, pivotally connecting the first rotating block and the securing block; and a fourth rotating shaft, pivotally connecting the second rotating block and the body portion.  
However, Yamakose relates to an imaging device with holding mechanism, further teaches a securing block (Fig. 8-9; 111f), disposed corresponding to one of the axis switching grooves (Fig. 8-9; 131a); a first rotating block (Fig. 8-9; 152), located between the securing block (Fig. 8-9; 111f) and the securing end (Fig. 8-9; 151); a second rotating block (Fig. 8-9; 155), located between the securing block (Fig. 8-9; 111f) and the body portion (Fig. 8-9; 130b); a first rotating shaft (Fig. 8-9; 151a), pivotally connecting the first rotating block and the securing end; a second rotating shaft (Fig. 8-9; 111b), pivotally connecting the securing block and the second rotating block; a third rotating shaft (Fig. 8-9; 154b), pivotally connecting the first rotating block and the securing block; and a fourth rotating shaft (Fig. 8-9; 157), pivotally connecting the second rotating block and the body portion.
Therefore, Yamakose relates to an imaging device with holding mechanism, further teaches a securing block, disposed corresponding to one of the axis switching grooves; a first rotating block, located between the securing block and the securing end; a second rotating block, located between the securing block and the body portion; a first rotating shaft, pivotally connecting the first rotating block and the securing end; a second rotating shaft, pivotally connecting the securing block and the second rotating block; a third rotating shaft, pivotally connecting the first rotating block and the securing block; and a fourth rotating shaft, pivotally connecting the second rotating block and the body portion as it enables taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a holding mechanism for an imaging device that includes a securing block, disposed corresponding to one of the axis switching grooves; a first rotating block, located between the securing block and the securing end; a second rotating block, located between the securing block and the body portion; a first rotating shaft, pivotally connecting the first rotating block and the securing end; a second rotating shaft, pivotally connecting the securing block and the second rotating block; a third rotating shaft, pivotally connecting the first rotating block and the securing block; and a fourth rotating shaft, pivotally connecting the second rotating block and the body portion as taught by Yamakose in combination of Yu where solves the same invention, for the purpose of taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications (Yamakose, [0009]).

Claim 4, Yu, Yamakose combination teaches invention in claim 3, Yu does not explicitly disclose wherein the first rotating shaft is inserted in a first shaft bore of the securing end and a second shaft bore of the first rotating block, the second rotating shaft is inserted in a third shaft bore of the securing block and a fourth shaft bore of the second rotating block, the third rotating shaft is inserted in a fifth shaft bore of the first rotating block and a sixth shaft bore of the securing block, and the fourth rotating shaft is inserted in a seventh shaft bore of the second rotating block and an eighth shaft bore of the body portion.  
However, Yamakose, further teaches wherein the first rotating shaft is inserted in a first shaft bore (Fig. 8-10; 151b) of the securing end and a second shaft bore (Fig. 8-10; bore within 152) of the first rotating block, the second rotating shaft is inserted in a third shaft bore (Fig. 8-10; 111g)  of the securing block and a fourth shaft bore (Fig. 8-10; 156) of the second rotating block, the third rotating shaft is inserted in a fifth shaft bore (Fig. 8-10; 155a) of the first rotating block and a sixth shaft bore (Fig. 8-10; bore within 156) of the securing block, and the fourth rotating shaft is inserted in a seventh shaft bore (Fig. 8-10; bore within 157) of the second rotating block and an eighth shaft bore of the body portion.
Therefore, Yamakose relates to an imaging device with holding mechanism, further teaches wherein the first rotating shaft is inserted in a first shaft bore of the securing end and a second shaft bore of the first rotating block, the second rotating shaft is inserted in a third shaft bore of the securing block and a fourth shaft bore of the second rotating block, the third rotating shaft is inserted in a fifth shaft bore of the first rotating block and a sixth shaft bore of the securing block, and the fourth rotating shaft is inserted in a seventh shaft bore of the second rotating block and an eighth shaft bore of the body portion as it enables taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a holding mechanism for an imaging device that includes wherein the first rotating shaft is inserted in a first shaft bore of the securing end and a second shaft bore of the first rotating block, the second rotating shaft is inserted in a third shaft bore of the securing block and a fourth shaft bore of the second rotating block, the third rotating shaft is inserted in a fifth shaft bore of the first rotating block and a sixth shaft bore of the securing block, and the fourth rotating shaft is inserted in a seventh shaft bore of the second rotating block and an eighth shaft bore of the body portion as taught by Yamakose in combination of Yu for the purpose of taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications (Yamakose, [0009]).

Claim 5, Yu, Yamakose combination teaches invention in claim 3, Yu does not explicitly disclose wherein the first rotating shaft and the second rotating shaft are co-axially aranged, and the third rotating shaft and the fourth rotating shaft are co-axially arranged.  
However, Yamakose further teaches wherein the first rotating shaft and the second rotating shaft are co-axially arranged, and the third rotating shaft and the fourth rotating shaft are co-axially arranged (Fig. 8-10, Examiner note - 151a, 111b, and 154b, 157 are in the same axis, therefore co-axially arranged, and the system solves the same invention).
Therefore, Yamakose relates to an imaging device with holding mechanism, further teaches wherein the first rotating shaft and the second rotating shaft are co-axially arranged, and the third rotating shaft and the fourth rotating shaft are co-axially arranged as it enables taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a holding mechanism for an imaging device that includes wherein the first rotating shaft and the second rotating shaft are co-axially arranged, and the third rotating shaft and the fourth rotating shaft are co-axially arranged as taught by Yamakose in combination of Yu for the purpose of taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications (Yamakose, [0009]).

Claim 6, Yu, Yamakose combination teaches invention in claim 3, Yu does not explicitly disclose wherein the first 3Customer No.: 31561Docket No.: 085171-US-PAApplication No.: 16/251,084rotating shaft and the flipping cover are integrally formed, and the fourth rotating shaft and the flipping cover are integrally formed.  
However, Yamakose further teaches wherein the first rotating shaft and the flipping cover are integrally formed, and the fourth rotating shaft and the flipping cover are integrally formed (Fig. 8-10, Examiner note – 151a, 130, and 157, 130 are integrally formed together and connected, and the system solves the same invention).
Therefore, Yamakose relates to an imaging device with holding mechanism, further teaches wherein the first rotating shaft and the flipping cover are integrally formed, and the fourth rotating shaft and the flipping cover are integrally formed as it enables taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a holding mechanism for an imaging device that includes wherein the first rotating shaft and the flipping cover are integrally formed, and the fourth rotating shaft and the flipping cover are integrally formed as taught by Yamakose in combination of Yu for the purpose of taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications (Yamakose, [0009]).

Claim 7, Yu, Yamakose combination teaches invention in claim 3, Yu does not explicitly disclose wherein the second rotating shaft, the third rotating shaft, and the securing block are integrally formed.  
However, Yamakose further teaches wherein the second rotating shaft, the third rotating shaft, and the securing block are integrally formed (Fig. 8-10, Examiner note – 111b, 154b, and 111f are integrally formed together and connected, and the system solves the same invention).
Therefore, Yamakose relates to an imaging device with holding mechanism, further teaches wherein the second rotating shaft, the third rotating shaft, and the securing block are integrally formed as it enables taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a holding mechanism for an imaging device that includes wherein the second rotating shaft, the third rotating shaft, and the securing block are integrally formed as taught by Yamakose in combination of Yu for the purpose of taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications (Yamakose, [0009]).

Claim 8, Yu, Yamakose combination teaches invention in claim 3, Yu does not explicitly disclose wherein the second rotating shaft and the second rotating block are integrally formed, and the third rotating shaft and the first rotating block are integrally formed.  
However, Yamakose further teaches wherein the second rotating shaft and the second rotating block are integrally formed, and the third rotating shaft and the first rotating block are integrally formed (Fig. 8-10, Examiner note – 111b, 155, and 152 are integrally formed together and connected, and the system solves the same invention).
Therefore, Yamakose relates to an imaging device with holding mechanism, further teaches wherein the second rotating shaft and the second rotating block are integrally formed, and the third rotating shaft and the first rotating block are integrally formed as it enables taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a holding mechanism for an imaging device that includes wherein the second rotating shaft and the second rotating block are integrally formed, and the third rotating shaft and the first rotating block are integrally formed as taught by Yamakose in combination of Yu for the purpose of taking an attitude where the imaging device is directed toward the object on the straddle region and an attitude where the imaging device is directed toward a region other than the straddle region for improving the flexibility of imaging performed by the imaging device, and thereby providing a variety of applications (Yamakose, [0009]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20070110430A1, Shi et al. Figs 1-3, see [0006], An electronic apparatus includes a support body, a camera, and a shell pivotably attached to the support body around a first axis. The camera is pivotably received in the shell around a second axis which is perpendicular to the first axis).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                               
                                                                                                             /MARIN PICHLER/Primary Examiner, Art Unit 2872